Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3-6, 11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 6860886) in view of Boykin (US 8920424).
Regarding claims 1 and 11, Lee shows a recip blade (a surgical reciprocating blade 8, Figure 3) comprising:
a substantially planar blade body (a body of the blade 8, Figure 3) comprising a cutting edge (cutting teeth, Figure 3) extending from one end of the blade body to an opposite end of the blade body (Figure 3, the cutting teeth extend from one end to another end of the blade body), a back edge opposite the cutting edge (Figure 3 below), a first substantially planar face (left and right surfaces of the blade body, for an example, Figure 3 is showing a right surface or face) and a second substantially planar face opposite the first face (the left surface of the blade that faces into the page, Figure 3);
a tang (Figure 3 below) coupled to one end of the blade body (Figure 3) and configured to be coupled to a tool holder of a powered reciprocating saw (the tang has a hole configured to be coupled to a tool holder of a powered reciprocating saw, Figure 1). 
However, Lee fails to show at least one layer of lamination affixed to the tang, but not to the blade body, wherein the blade body and the tang are composed of a first material and the at least one layer of lamination is composed of a second material that is different from the first material.
Boykin shows a surgical reciprocating blade (Figures 10-12 and Col. 1, lines 20-22 “oscillating”) including cutting teeth (Figure 10) on a blade body (where the reference “302” is in Figure 10) and a tang (304, Figure 10) that are made of a first material (Col. 8, lines 51-67 “steel”), wherein the tang has an additional layer (a second material, Col. 8, lines 51-67 “overmold…polyethylene or polypropylene”) that is different from the first material (Col. 8, lines 51-67 “a second material different than the first material”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the tang of Lee to have a colored overmold, as taught by Boykin, in order to provide a dampener to reduce vibration for increasing accuracy of cutting process (Col. 9, lines 6-18 of Boykin).
Regarding claims  3 and 13, the modified blade of Lee shows that  the at least one layer of lamination comprises a first layer of lamination and a second layer of lamination (Figures 11 and 13 of Boykin shows the second material is overmolded about the first material that means, top and bottom surfaces of the tang each has a molded layer).
Regarding claims 4 and 14, the modified blade of Lee shows that the first layer of lamination is affixed directly to the tang (3 right blades in Figure 13 of Boykin, the left layer is on the left surface of the tang) and the second layer of lamination is affixed to at least one of the tang and the first layer of lamination (3 right blades in Figure 13 of  Boykin, the right layer is affixed to the tang and the left layer).
Regarding claims 5-6, the modified blade of Lee shows all of the limitations as stated in claim 1 above except that the second layer of lamination is composed of a third material different from the second material and the third material is different from the first material (as the claim is written, it is not specifically required to have a third layer; it requires the 2nd layer is composed of a third material).
Boykin shows  blue or red color overmolds on blades (Col. 10, lines 8-16 “blue …red overmold”). Please note that the color of “polyethylene or polypropylene” is not blue or red color. Therefore, during manufacturing the blade, the second layer material or polyethylene or polypropylene is composed of blue or red color materials of some sorts, in order to have blue or red overmolds; and the third material (color material) is different from the first material (steel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the tang of Lee to have a color material (third material) in the overmold or the second layer and the third material different from the first material, as taught by Boykin, in order to provide a dampener to reduce vibration for increasing accuracy of cutting process (Col. 9, lines 6-18 of Boykin) and allow the user to identify a thickness of each blade or distinguish one blade from another (Col. 10, lines 34-38 of Boykin).
Claims 1-6, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dassnoulas (US 5647133) in view of Steward (US 4232580).
Regarding claims 1 and 11, Dassnoulas shows a recip blade (38, Figures 1 and 9-10) comprising:
a substantially planar blade body (44, Figure 1) comprising a cutting edge (cutting teeth, Figure 1) extending from one end of the blade body to an opposite end of the blade body (Figures 1 and 9-10, the cutting teeth extend from one end to another end of the blade body), a back edge opposite the cutting edge (where is the reference 38 is in Figure 1), a first substantially planar face (left and right surfaces of the blade body, for an example, Figure 1 is showing a right surface or face) and a second substantially planar face opposite the first face (the left surface of the blade that faces into the page, Figure 1);
a tang (Figures 9-10) coupled to one end of the blade body and configured to be coupled to a tool holder of a powered reciprocating saw (Figure1).
Dassnoulas also discusses a vibration occurrence at a mounting means between the blade tang and a claiming device of the power tool (Figure 2 and Col. 1, lines 25-42) 
However, Dassnoulas fails to show at least one layer of lamination affixed to the tang, but not to the blade body, wherein the blade body and the tang are composed of a first material and the at least one layer of lamination is composed of a second material that is different from the first material.
Stewart shows a saw blade (10, Figures 1-2) including cutting teeth (11-12) on a blade body and a tang or a mounting means (a hole of the blade 10) that are made of a first material (see its hashmark in Figure 2), wherein the tang has additional layers (steel collars 27-28 and plastic pads 29-30) that is different from the first material (see all hashmarks in Figure 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the tang or mounting means of Dassnoulas to have layers (27-30), as taught by Stewart, in order to provide a dampener to reduce vibration for increasing accuracy of cutting process.
Regarding claims 2 and 12, the modified device of Dassnoulas shows that the at least one layer of lamination is composed of steel (the collars 27 and 28 are steel).
Regarding claims 3-6, 13-14 the modified device of Dassnoulas teaches a first layer of lamination and a second layer of lamination (Figure 2 of Stewart, the plastic pads 30);
the first layer of lamination is affixed directly to the tang and the second layer of lamination is affixed to at least one of the tang and the first layer of lamination (Figure 2 of Stewart);
the second layer of lamination is composed of a third material different from the second material (Figure 2 of Stewart, one of the plastic pads 30 is composed one of the collars 27, steel is different a plastic); and 
the third material (steel) is different from the first material (see all hashmarks in Figure 2 of Stewart, the collar 30 material is different the blade material. Examiner also notes that claim 6 is depended on claims 1, 3, 5, therefore, the second material is a steel of the collar 27 and the third material is a plastic pad 30. The plastic pad is different the blade material).
Regarding claim 15, the modified blade of Dassnoulas the first layer of lamination is composed of a first material and the second layer of lamination is composed of a second material different from the first material (Figure 2 of Dassnoulas, the steel collar 27 is different the plastic pad 30).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to the withdrawn claims from the restriction, the withdrawn claims will be considered and rejoined later if the withdrawn claims direct to a nonelected process invention must depend from or otherwise require all the limitations of an allowable product (apparatus) claim for that process invention to be rejoined. See MPEP 821.04 (b) “Rejoinder of Process Requiring an Allowable Product”.
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        3/24/2022